Plaintiff alleges that it is a corporation chartered by the Legislature of North Carolina (Laws 1820, p. 44), called and known as the "Fayetteville Waterworks Company." And on 1 July, 1883, the defendant, on the one part, and William Huske and W. N. Tillinghast, acting for and in behalf of said corporation (being interested in this corporate property, and there being no regular officers of the (345) same) entered into a contract to lease to the defendant this property for the term of one year, with the option of two more years, which contract and lease is as follows:
"Memoranda of agreement and contract of lease, made and entered into by and between S. Willard Tillinghast, of Fayetteville, N.C. and the Fayetteville Waterworks Company, a corporation existing under the laws of North Carolina. Tillinghast takes into his possession and full control all the property of every kind belonging and appertaining to the Fayetteville Waterworks, including their franchise, easements, privileges and rights of every kind, with full power and authority to use the same in such manner as he may deem best, for the aim and purpose for which the said corporation was chartered. He shall do all needed repairing and refitting of the property of every kind, as heretofore in use, and may extend, enlarge and increase the same in such manner and in such ways and places as he may deem expedient. And for the use and occupation *Page 203 
of said property, with the right to collect water rates as allowed by the charter of said company and all its privileges, Tillinghast shall pay fifty dollars ($50) per annum to each of the present owners or shareholders, claiming as heirs or as the assignee or representative of the heirs of the late James Baker, as the said principal shares or interest were on 1 July, 1883, it being understood that this lease is to begin and date as from 1 July, 1883, and to continue for one year at least, and that the said Tillinghast shall have the option to continue it for two years, and for three years, until 1 July, 1886, if he shall desire to do so.
"At the expiration of the lease, or when it shall be terminated by Tillinghast, he shall surrender all the property now included and given into his possession by virtue hereof, with all the repairs that may be put thereon. But all extension of pipe, additional pumps, reservoirs, conduits and additional structures and improvements of every kind that may be made, over and above the general repairs to the property (346) as now exists, or as the said extension and additions may be at the expiration or termination of this lease, shall be paid for at such price as may be agreed upon by the parties, and until such price is paid the said Waterworks Company shall not have the right to take such extensions and additions into use, possession or control.
                                       "S.W. TILLINGHAST. [SEAL] "WM. HUSKE.         [SEAL] "W. N. TILLINGHAST, [SEAL]  "Agent for May C. Baker."
The defendant admits making and signing this lease, and that he entered and took possession of the property under the same; that he had been in possession ever since and is still in possession of the same. But he denies that plaintiff is a corporation; admits that an act of incorporation was passed by the Legislature, as alleged by plaintiff, but alleges that it was never organized as a corporation; that it has no officers and never had had, and denies its right to bring and maintain this action.
Defendant further alleges that this property is real estate and belongs to the heirs at law of one Baker and their assigns, who are tenants in common, and that by assignment from some of these heirs he has become the owner and tenant in common of the property, with the other heirs and assignees of Baker. He admits that J. A. Huske, who seems to be the active party in bringing this action, is interested as one of the heirs of Baker; and Huske testifies without objection, and his testimony is not contradicted, that he is the authorized attorney in fact of other heirs, and represented four-sevenths interest in the concern, and was the administrator of his father, William Huske, one of the signers of     (347) the lease to defendant. But defendant says there had been no *Page 204 
meeting had of the parties interested in this property, by which this action is authorized to be brought, and that J. A. Huske has no right to bring the same.
He further says that he has never denied the right of the Baker heirs and their assigns, as tenants in common with him, and that he did not have three months notice to quit, as the law provides and requires should be given.
But it seems to us that defendant, by his answer, "cuts himself," asJudge Pearson used to say; that he can not deny the plaintiff's title, and, failing in that defense, fall back on the ground that he is a tenant in common and has not refused to let the other tenants in; and, on failing in that defense, fall back upon the defense that he is a tenant of plaintiff and has not had legal notice to surrender, treating him as a tenant from year to year on account of his being allowed to hold over.
We do not feel called upon to inquire into the regularity of the organization of the plaintiff corporation, as to whether it has any officers or not. The fact that the defendant contracted, through those interested in it and professing to represent it, and by virtue of this contract and lease the defendant was enabled to get possession of the property, and did get possession and still holds the same, estops him from now denying that the plaintiff is properly organized and officered and that the plaintiff is the owner. This doctrine is well established by authority as well as the reason of the thing. Mining Co. v. Goodhue, 118 N.C. 981, and cases there cited. Springs v. Schenck, 99 N.C. 551. Neither can the plea of tenancy avail the defendant. He "can not blow hot and cold at the same breath." He can not in the same answer say to the plaintiff, "You are not the owner of this property and have no right to the (348) possession," and then say, "I am your tenant and would have vacated if you had given me the notice the law requires." Vincent v. Corbin,85 N.C. 108; Springs v. Schenck, supra.
Nor can he relieve himself of the effect of this relation of landlord and tenant without a complete surrender of the possession he acquired under contract of tenancy. The parties must be first put in statu quo. Springs v.Schenck, supra.
We are not to be understood by anything we have said in this opinion that a landlord has the right to dispossess his tenant from year to year, without first giving the statutory notice, where the tenant acknowledges the tenancy, sets up no adverse claim or other defense, and relies upon the want of legal notice.
Nor can the plea of tenancy in common avail the defendant. The plea of the general issue, or what is equivalent to that under the present practice, by a tenant in common is an admission of ouster. Gilchrist v. *Page 205 Middleton, 107 N.C. 663, p. 683. The denial of plaintiff's title was equivalent to a plea of the general issue.
There was objection to the issue submitted, which was as follows: "Is the plaintiff entitled to the possession of the property described in the complaint?" To which the jury responded in the affirmative. We are of the opinion this was a proper issue, and the verdict of the jury was a proper finding.
The question made on the trial, as to the regularity and jurisdiction of the court, was passed upon and the jurisdiction of the court sustained inMcNeill v. McDuffie, ante, 336.
There seems to have been no exceptions taken to the judgment of the court. But it appears from the contract of lease, under which the defendant went into possession, that defendant was authorized to      (349) add new extension, etc., as distinguished from the repairs he might put on the works already in; and that the plaintiff shall not have the right to take the same into possession and use until they are paid for. The case is still retained and in the hands of a receiver, and if the defendant has put in any such improvements the court will see that they are taken into the account which has been ordered, and that they are paid for out of the rents, or otherwise, before the plaintiff is restored to possession. With this modification in the judgment it is affirmed. This judgment of the court rests on the doctrine of tenancy and estoppel, and will not affect any rights the plaintiff or defendant may have in a proper proceeding to assert the same.
MODIFIED AND AFFIRMED.
Cited: Hendon v. R. R., 127 N.C. 113.
(350)